CORRECTED NOTICE OF ALLOWABILITY
The information disclosure statement (IDS) submitted on August 25, 2016, has been properly considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020, has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Application has been amended in the claims as follows:
In claim 1, line 18, please delete the phrase “wherein the insulation film has” and insert in its place the following:  --wherein the insulation film includes--.
In claim 13, line 13, please delete the phrase “wherein the insulation film has” and insert in its place the following:  --wherein the insulation film includes--.
Allowable Subject Matter
Claims 1-3, 6-7, 13-14 and 16-28 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-3, 6-7, 21, 23-24 and 27, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including:  wherein the conductor includes a metal nanowire structure, a polymer substance and a photosensitive 
With respect to claims 13-14, 16-20, 22, 25-26 and 28, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 13, including: wherein the conductor includes a metal nanowire structure, a polymer substance and a photosensitive substance, the polymer substance having a hydrophilic function group; and wherein the insulation film includes the polymer substance having the hydrophilic function group; wherein the insulation film and the conductor are in direct contact.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the 





/ABUL KALAM/Primary Examiner, Art Unit 2829